Citation Nr: 0400252	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  00-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating decision of the Department of 
Veteran's Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Fort Harrison, Montana.  At that time, service 
connection for PTSD was granted and a 50 percent rating was 
assigned.  

In October 2002 the claim was remanded by the Board so that a 
requested video-conference hearing could be conducted.  The 
record reflects that this hearing was conducted before the 
undersigned Veterans Law Judge in April 2003.  The testimony 
of the hearing has been associated with the claims file.  

The case has been returned to the Board for further appellate 
review.  

At the personal hearing in April 2003, the veteran's 
representative also raised the issue of entitlement to a 
total rating based upon individual unemployability (TDIU).  
This issue is inextricably intertwined with the prepared and 
certified issue of entitlement to an initial increased rating 
for PTSD and is further addressed below.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

A review of the record reflects that the veteran was last 
examined by VA in April 2002.  Added to the record in May 
2003 was a private social worker's psychiatric assessment of 
the veteran.  It is noted that the Global Assessment of 
Functioning (GAF) Scale assigned by the private social worker 
is significantly lower than that assigned by the VA examiner 
in 2002.  

It is the Board's determination that a contemporaneous 
psychiatric examination is necessary to determine the current 
severity of the veteran's PTSD.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (a)).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

In this regard, the VBA AMC should 
contact the veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his PTSD.  After obtaining any 
necessary authorization or medical 
releases, the VBA AMC should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the VBA AMC 
should secure all outstanding VA 
treatment records.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

4.  The VBA AMC should provide the 
veteran a VA Form 21-8940, application 
for increased compensation based on 
individual unemployability for completion 
and return.

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
assess his PTSD.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction of the 
examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  All 
testing deemed necessary should be 
performed.  All findings should be 
reported in detail.

Any indicated tests and studies 
indicated, including psychological 
testing, should be conducted in order to 
identify and describe the symptomatology 
attributable to PTSD.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability(ies) found to be present.  If 
there are found to be psychiatric 
disorder(s) other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which PTSD 
affects occupational and social 
functioning.  Specifically, the examiner 
should address the impact PTSD has on the 
veteran's ability to maintain and retain 
gainful employment.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  It should be 
indicated by the examiner whether the 
claims folder has been reviewed.  The 
complete rationale for any opinion 
expressed must be set forth in a legible 
report.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

7.  Additionally, the VBA AMC must review 
the claims file and ensure that all 
notification and development action 
required by the VCAA of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187.  

The VBA AMC should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an evaluation in excess of 50 percent for 
PTSD.  In so doing the VBA AMC should 
document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2003).  The VBA AMC should also issue a 
decision as to whether a TDIU is 
warranted.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claims for an increased 
rating and a TDIU, and may in fact result in their denial.  
38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


